Citation Nr: 0821234	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  08-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO, in pertinent 
part, granted the veteran's claim for service connection for 
bilateral hearing loss that was assigned a non-compensable 
disability evaluation.  The veteran initially disagreed with 
the assigned evaluation.

2.  On May 28, 2008, prior to the promulgation of a decision 
in the appeal, the Board received signed notification from 
the appellant's accredited service representative, indicating 
that the veteran wished to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met and the Board does not have 
jurisdiction to consider the claim for an initial compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2007 rating decision, the RO granted the 
veteran's claim for service connection for bilateral hearing 
loss and assigned an initial noncompensable rating.  The 
veteran perfected an appeal as to the disability rating 
assigned for his service-connected bilateral hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(a).  The appellant, through his accredited 
service representative, has withdrawn this appeal in 
statement dated May 20, 2008, signed by his representative, 
and received by the Board on May 28, 2008 and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal as to the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss is 
dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


